Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 1 of 9

 

JOHN DOE,

Plaintiff,
V.

UNIVERSITY OF
CONNECTICUT,
BRIAN GOEPFRICH,
GREGORY BOUQUOT AND CASE NO, 3:20-cv-00092-MPS
MICHAEL GILBERT

Defendants. . February 10, 2020

 

 

CONSENT ORDER

This Consent Order is entered into by and between the Plaintiff, John Doe, (the
“Plaintiff’) and Defendants University of Connecticut, (the “University”), Brian Goepfrich,
Gregory Bouquot and Michael Gilbert, in their official capacities only, (collectively,
“Defendants”) in the above captioned case, Doe v. University of Connecticut, et al., 3:20-cv-
00092-MPS, by and through their respective counsel (collectively, the “Parties”).

WHEREAS, on or about January 20, 2020, the Plaintiff filed a Complaint, and then on or
about January 24, 2020, the Plaintiff filed the Amended Complaint re-alleging that, during an
investigation and hearing conducted by the Defendants, following a student complaint that the
Plaintiff had violated the University’s Student Conduct Code, some or all of the Defendants
violated his constitutional rights to procedural due process under the 5" and 14"" Amendments to
the United States Constitution, violated Title IX, (20 U.S.C. Section 1681), breached a contract
between the Plaintiff and the University, and breached a covenant of good faith and fair dealing

between the Plaintiff and the University;
Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 2 of 9

WHEREAS, upon Plaintiffs motion the Court granted the Plaintiffs Motion for

Emergency Temporary Restraining Order;

WHEREAS, the Defendants maintain that they have acted in compliance with all laws

and deny any and all liability for the claims alleged in the Amended Complaint; and

WHEREAS, the Parties have the desire to resolve all issues and claims raised and

contained in the Plaintiff's Emergency Motion for Temporary Restraining Order and Preliminary

Injunction and Amended Complaint bearing Civil Case No. 3:20-cv 00092 and any and all

pending disputes between them without further litigation.

NOW THEREFORE, it is hereby stipulated and agreed, by and among the Parties, that

their claims shall be compromised, settled, released, and dismissed with prejudice, upon and

subject to the terms and conditions of this Consent Order, as follows:

1.

Plaintiff will withdraw with prejudice his Emergency Motion for Temporary
Restraining Order and Preliminary Injunction and Amended Complaint, bearing
Civil Case No. 3:20-cv 00092;

The terms and conditions of this Consent Order shall have the full force and effect of
an Order of this Court. As such, the Court will continue to exercise jurisdiction over
this Consent Order, and either party may seek relief from this Court in the event any
other party is believed to have violated any terms or conditions contained therein;
The Parties agree that the sanction of suspension that resulted from the December
19, 2019 hearing is permanently vacated. Any notices placed on the Plaintiffs
transcript related to that hearing have been removed;

The parties agree that the University will hold a new hearing to consider allegations

against the Plaintiff that he engaged in conduct on or about April 5, 2019 that, ifa
Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 3 of 9

preponderance of evidence indicates that it is more likely than not the alleged
conduct occurred, would constitute a violation of The Student Code, Part IIIB. 4
and 5;

5, The hearing will take place no later than March 13, 2020 at a date to be mutually
agreed on by the parties;

6. The University will select different hearing officers than those who presided over the
Plaintiff's hearing on December 19, 2019; and the identity of the new hearing
officers will be disclosed to Plaintiffs counsel no later than five business days prior
to the new hearing, The new hearing officers will be provided a written instruction
attached hereto as Exhibit A by the University’s General Counsel. Nothing herein
shall preclude the General Counsel from further advising the hearing officers for the
purpose of clarifying the instructions;

7. The hearing will be a de novo hearing in which the hearing panel will consider all
evidence presented to it by the parties and student conduct office;

8. The hearing panel will be provided with the Findings and Recommendation Report,
dated November 7, 2019, except for Section V containing the recommended
sanction;

9. The hearing panel shall permit all witnesses proposed by the parties to provide
testimony during the hearing;

10. All participating witnesses to the hearing, including the student conduct investigator,
are subject to questioning by the parties and the hearing panel as set forth herein.
Any party who wishes to question the other party or a witness shall submit proposed

questions to the hearing panel. While the hearing panel maintains the discretion not
Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 4 of 9

to ask one or more questions submitted by any party, the hearing panel will be
instructed that, unless a question is deemed unduly inflammatory or entirely
irrelevant to the issue before them, it should ask the questions as submitted.

11. Counsel for any party or witness shall not be allowed to participate in the hearing in
any way except as allowed pursuant to Part IV.D.3.f of the Student Conduct Code;

12. If either party elects to appeal the decision of the hearing panel in accordance with
Part IV.F of the Student Conduct Code, the hearing panel’s decision shall be stayed

_ through the conclusion of the University’s appeal process, The plaintiff agrees that
he shall not challenge the University’s final decision through any court action as
long as the Defendants substantially comply with the terms of this Consent Order;

13. In the event the plaintiff is found responsible for one or more violations of The
Student Code and removed from the University prior to completing the Spring 2020
semester as a result (through suspension or expulsion), the University will return to
all appropriate government agencies all monies paid on his behalf for attendance
during the Spring 2020 semester;

14. The University acknowledges that by virtue of this Consent Order the Plaintiff
asserts that he is a “prevailing party” pursuant to Section 42 U.S.C. § 1988(b). The
University takes no position and will defer to this Court’s judgment on that issue.
The University reserves the right to object to the amount and reasonableness of any
application for attorney’s fee made to this Court by the plaintiff. The University
also reserves the right to appeal from any decision by this Court regarding the

amount and reasonableness of attorney’s fees.
Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 5 of 9

15.

16.

17,

This Consent Order will be submitted to the United States District Court for the
District of Connecticut (Shea, J.) for its approval. If the Consent Order is not
approved by the Court, this Consent Order will be void ab initio and the litigation of
Plaintiffs’ claims against the Defendants will continue.

Notwithstanding the plaintiff's withdrawal of the underlying action, the United
States District Court for the District of Connecticut will retain jurisdiction over this
matter to enforce substantial compliance with the terms of this Consent Order. The
Plaintiff may, upon motion to the Court, assert a claim of substantial noncompliance
with this Consent Order. However, prior to bringing any such motion, the Plaintiff
will be required to exhaust all appeal options available at the University level
pursuant to the Student Code, and, will be required to serve written notice on the
Defendants detailing his claim(s) of substantial noncompliance. Within five (5)
business days thereafter or as such time as mutually agreed upon, the Parties shall
confer by telephone or in person in a good faith effort to resolve the dispute. If the
parties are unable to resolve the dispute, the Plaintiff may file a motion with this
Court alleging a claim of substantial noncompliance and shall specify the relief
sought. Any such motion shall detail any and all efforts to resolve the dispute prior
to seeking Court intervention. The Plaintiff may request attorney fees and costs
related to such motion or proceedings thereon, only if the Court finds substantial
noncompliance by the Defendants and issues orders correcting such noncompliance.
This Consent Order contains the complete agreement of the parties and cannot be
modified or amended except by further written agreement of the parties, approved by

the United States District Court for the District of Connecticut.
Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 6 of 9

18. This Consent Order resolves and settles all claims which have been made or which
could have been made by the Plaintiffs, in any forum whatsoever, known or
unknown up to the time of the entry by the Court of this Consent Order, (except as
provided in Paragraph 14 above) , against the Defendants and their agents,
employees and successors, arising out of or in connection with the investigation and
hearing process that was the subject of the Complaint in this matter through the date
of this Consent Order, It is specifically intended that this Consent Order is a waiver

| and complete release by Plaintiff of any claim, known or unknown, including but not
limited to any claims for money damages, except as expressly contemplated in
Paragraph 14 above, against any of the Defendants or any other person in his or her
official or individual capacities, which the Plaintiff may have against the
Defendants, their agents, employees and successors under state or federal law
through the date of this Agreement.

19. The signatories to this Consent Order represent and warrant that they are duly
authorized to enter into this Consent Order. This Consent Order may be executed in
counterparts, each of which shall constitute an original and which, when taken
together, shall constitute one and the same instrument. A fax, copy or electronic

signature page shall constitute an original.
Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 7 of 9

Dated this 10" day of February 2020.

Dated this.10" day of February 2020

FOR THE PLAINTIFF
JOHN DOE

Michael Thad Allen, Esq (Fed. Bar No. ct29813)

Allen Law, LLC

PO Box 404

Quaker‘ Hill, CT 06375
(860) 772-4738:

mmallen@allen-lawfirm.com

 

UNIVERSITY OF CONNECTICUT
BRIAN GOEPFRICH

GREGORY BOUQUOT

MICHAEL GILBERT,

 

Approved.
It is so ordered.

Office o: the Attorney General
Federal Bar No, ct15436

165 Capitol Ave.

Hartford, CT 06106

Tel: (860) 808-5210

Fax: (860) 808-5387
mary.lenchan@ct.gov

/s/ MICHAEL P. SHEA 2fu
Michael P. Shea, U.8.D.J. Date! |

 
Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 8 of 9

EXHIBIT A
INSTRUCTIONS TO HEARING OFFICERS - Case No. 2018189902

The “parties” are the complainant and the respondent;
The hearing panel shall be fair and impartial.

Relevant evidence of a witness’ and/or party’s credibility or lack of credibility should be
considered as a whole over the course of all events presented to the hearing panel and
based on all information about the witness and/or party presented during the hearing.

The hearing panel shall determine, based exclusively on the evidence in the record and as
developed at the hearing, applying a preponderance of the evidence standard, whether it is
more likely than not that the respondent engaged in the alleged conduct and whether such
conduct constitutes a violation of The Student Code;

The hearing panel shall consider all of the information presented to it by the parties,
witnesses and the Office of Community Standards. No Office of Community Standards
documents shall be considered by the hearing panel except those previously made available
to the parties in advance of the hearing.

The hearing shall be de novo:

a. The hearing panel shall make its own assessments concerning the credibility of any
witness before it;

b. The hearing panel shall not defer to any assessments of credibility made, or any
findings and conclusions reached, by the student conduct investigator Brian

Goepfrich;

c. To the extent known to them, the hearing panel shall not consider any prior
findings, determinations, credibility assessments or conclusions reached in any
prior proceeding related to this student conduct matter;

All witnesses timely identified by the parties and student conduct office shall be permitted
to appear before the hearing panel;

The hearing panel shall ask questions of the parties and witnesses as submitted to it by the
parties and student conduct office. While the hearing panel maintains the discretion not to
ask one or more questions submitted by any party, the hearing panel will be instructed that,
unless a question is deemed unduly inflammatory or entirely irrelevant to the issue before
them, it should ask the questions as submitted. The hearing panel will state on the record
its reasons for excluding any question. The hearing panel may ask any question it deems
relevant.

Except for the aid and advice of UConn General Counsel, no hearing panel member shall
communicate directly or indirectly, in connection with any issue of fact, with any person or

1
Case 3:20-cv-00092-MPS Document 30 Filed 02/11/20 Page 9 of 9

party, or in connection with any issue of law, with any party or the party's representative,
without notice and the opportunity for all parties to participate.

10. The hearing panel will be provided with a copy of Exhibit A.
11. The hearing panel shall provide the rationale for its decision and sanctions.

12, Except as provided in this Exhibit A, the hearing shall otherwise be conducted in accordance
with the procedures set forth in The Student Code, Part IV.
